DETAILED ACTION
   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s argument, see pages 7-8 of the response, filed 2/18/2022, with respect to the rejection(s) of claim(s) 1-3 under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Publication No. 2016/0056021 (Tsujimoto)/ the rejection(s) of claims 4-6 under 35 U.S.C. § 103 as being unpatentable over Tsujimoto in view of U.S. Publication No. 2017/0301518 (Hosaka)( particularly the argument that Tsujimoto does not disclose “the gas block is configured to supply the gas to the partitioned regions at different flow rates based on a difference of discharge rates of the discharge holes.”, as required in amended claim 1, because Tsujimoto merely discloses a plasma etching apparatus that is configured to supply the processing gas to a plurality of regions of the substrate, which are divided concentrically in a radial direction, using a plurality of flow rate controllers corresponding to respective ones of the plurality of regions of the substrate) has been fully considered and are persuasive.  Therefore, the rejection(s) has been withdrawn.  However, upon further consideration and search, a new ground(s) of rejection of claims 1-4, 5-6, 11 under 35 U.S.C 102(a)(1) and 35 U.S.C 103 is made in view of newly cited primary reference of Kim et al (US 2018/0061615) and previously cited secondary references of Tsujimoto et al (US 2016/0056021), Hosaka et al (US 2017/0301518) as set forth in detail below.
   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


        Claim(s) 1-2, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2018/0061615)
  Kim discloses an apparatus for treating a substrate 1, the apparatus comprising: 
 a chamber 12 having a treating space for treating the substrate 1 (page 2, para 0043)
 a substrate support unit 2 configured to support the substrate in the treating space (page 2, para 0043)
 a gas supply unit 15 configured to supply gas into the treating space (page 2, para 0043, fig. 1)
a plasma source 20 configured to generate plasma from the gas supplied to the treating space, (page 2, para 0046, fig. 1), wherein the gas supply unit includes
 a baffle/shower head unit 50 at a top portion of the chamber and facing the substrate support unit 2, the baffle/shower head 50 including plurality of discharge holes 53, 54 configured to discharge the gas therethrough (page 3, para 0050, figs 1, 3)
  a gas block 40 configured to supply the gas to the baffle/shower head unit 50 (page 4, para 0051, fig.1), wherein the baffle/shower head unit 50 has partitioned center and peripheral regions defined therein (page 4, para 0061-0062, figs 6-8) and the partitioned regions are configured to communicate with corresponding ones of the discharged holes 53, 54 in the shower head unit 50 ( page 3, para 0050, page 4, para 0062, figs 6-8) and wherein the gas block 40 is configured to supply the gas to the partitioned center and peripheral regions at different adjusted flow rates based on a difference of discharge rates of the discharge holes 53, 54 having different sizes ( page 4, para 0056-0057, page 5, para 0067, page 7, para 0089, figs 1, 4) 
 Regarding claim 2, Kim discloses that the apparatus comprises a spraying head 30/controller configured to control the gas block 40 (page 6, para 0075), wherein when viewed from above, the partitioned regions includes a first region containing a center, and a second region surrounding the first region (page 4, para 0061-0062, figs 7-8), wherein the gas block includes 
a body having a first fluid channel 57a defined therein and connected to the center/first region and a second fluid channel 57b defined therein and connected to the peripheral/second region ( page 4, para 0061-0062, figs 7-8), a spraying head 30a/a first adjuster configured to adjust a first flow rate of the gas flowing in the first fluid channel ( page 7, para 0089, fig. 19), a spraying head 30b/a second adjuster configured to adjust a second flow rate of the gas flowing in the second fluid channel ( page 7, para 0089, fig. 19), wherein the spraying head 30/controller is configured to control the first and second adjusters such that the first flow rate and the second flow rate are different from each other ( page 6, para 0075, page 7, para 0089)
Regarding claim 11, Kim discloses that the baffle/shower head unit 50 shower head unit includes, a discharge plate facing the substrate support unit 2 and including the plurality of discharge holes 53, 54, a distribution plate on the discharge plate and configured to heat and distribute the gas, and an introducing plate on the distribution plate (page 4, para 0054, 0057, figs 1, 6)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

        Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0061615) as applied to claim(s) 1-2, 11 above and further in view of Tsujimoto et al (US 2016/0056021)
   The features of claims 1-2 are set forth in paragraph 3 above. Unlike the instant claimed invention as per claim 3, Kim fails to disclose the limitation of wherein the controller is configured to control the first and second adjusters such that the first flow rate is higher than the second flow rate.
Tsujimoto discloses an apparatus for treating a substrate W, the apparatus comprising a controller 190 and the controller 190 is configured to control the first and second adjusters such that the first flow rate (200 sccm) is higher than the second flow rate (100 sccm) (page 5, para 0077-0078, page 8, para 0118-0119)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured Kim’s controller to control the first and second adjusters such that the first flow rate is higher than the second flow rate so that a desired gas concentration ratio is obtained in each region and desired etching characteristics may be obtained as taught in Tsujimoto (page 8, para 0121)
Claims 4-5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0061615) as applied to claim(s) 1-2, 11 above and further in view of Hosaka et al (US 2017/0301518)
   The features of claims 1-2 are set forth in paragraph 3 above. Unlike the instant claimed inventions as per claims 4-5, Kim fails to specifically disclose the limitations of wherein the controller is configured to control the first adjuster to increase the first flow rate as a number of processes to treat the substrate increases/wherein the controller is configured to control the second adjuster to increase the second flow rate as a number of processes to treat the substrate increases
  Hosaka discloses a plasma apparatus for treating a substrate, the apparatus comprises a gas controller 67, wherein the controller is configured to control the gas flow rate as a number of processes ST to treat the substrate increases from ST1 to ST3 (page 4, para 0051, page 7, paras 0078-0080)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured Kim’s controller to control the first adjuster /second adjuster to increase the first flow rate/second flow rate as a number of processes to treat the substrate increases to accurately control the temporal change of the flow rate of the gas which is supplied to the processing space as taught in Hosaka (pages 8-9, para 0105)
 Regarding claim 6, the modified reference of Kim would have disclosed that the spraying head 30/the controller configured to control the first and second adjusters to increase the first and second flow rates respectively such that a flow rate of gas to be supplied to a space between the shower head unit and the substrate support unit to be uniform/constant (page 7, para 0091)

Allowable Subject Matter
Claims 12-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
      The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 12, the cited prior art of record fails to disclose or render obvious an apparatus comprises the limitation of wherein the distribution plate includes a partitioning plate extending upward from a top surface of the upper plate and dividing the top surface of the upper plate into the partitioned regions, in combination with the rest of the limitations of claim 12

Applicant's amendment necessitated the new ground(s) of rejection of claims 1-2, 3-6, 11 presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713